Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 22, 2018

                                          No. 04-18-00349-CV

                                  IN RE Venkateswar Rao KODATI

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On May 29, 2018, relator filed a petition for writ of mandamus complaining of the trial
court’s May 16, 2018 “Order Vacating Prior Order and Orders on Clarification, Motion for
Enforcement and for Contempt.” The respondent filed a response, but the real party in interest
declined to file a response. We reviewed the petition, the respondent’s response, and relator’s
reply, and have determined relator is entitled to a portion of the relief requested. Accordingly, the
petition for writ of mandamus is CONDITIONALLY GRANTED IN PART. TEX. R. APP. P.
52.8(c).

         The Honorable Renée Yanta is ORDERED to vacate, within fifteen days from the date of
this order, that portion of the May 16, 2018 “Order Vacating Prior Order and Orders on
Clarification, Motion for Enforcement and for Contempt” finding relator in contempt of court and
ordering him to pay a fine of $500.00. The writ will issue only if we are notified that Judge Yanta
has not complied within fifteen days from the date of this order. All other relief requested by
relator is DENIED.

        It is so ORDERED on August 22, 2018.

                                                                   _____________________________
                                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court



1
 This proceeding arises out of Cause No. 2015-CI-02059, styled In the Interest of M.P.K. and P.S.K., Children,
pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.